Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) submitted on 05/20/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sealing means” in claims 6-7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
These form paragraphs are inserted to make record of § 112 (f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer carrier" in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 8 recites the limitation "the housing" in lines 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 11 recites the limitation "the shaft of the bolt" and “the internal bore” in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-7, 9-10, and 12-18 is/are rejected. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2015-0345643; Hoehle).
As to Claim 1, D1 discloses a seal assembly, in Figures 1-27, for a rotatable shaft (1) supported by a bearing (32) in a bearing housing (30), the seal assembly including an inner seal carrier (3) supporting seals (26) for engagement with the shaft (1), the outer carrier (4) supporting the inner seal carrier (3) and having an inner curved surface (the curved surface of the outer carrier at the curved interface 11 defines the inner curved surface), the inner seal carrier (3) having an outer curved surface (the curved surface of inner seal carrier at the curved interface 11 defines the outer curved surface) allowing angular positional adjustment of the inner seal carrier within the outer carrier (¶ 0064; Figure 16), a flexible seal (13) between the outer carrier (4) and the bearing housing (Figures 3 and 5), and the seal assembly including oil within a cavity between the seals (the seals 26 are disposed in grooves 14, which are supplied with sealing fluid; ¶ 0068).  

As to Claim 2, D1 discloses the seal assembly of claim 1, wherein the oil is within the cavity at a pressure at or above atmospheric pressure at the location of the seal assembly (the sealing fluid is pressurized to increase the efficiency of the seal and hence it should be above atmospheric pressure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0345643; Hoehle) in view of D2 (JP 2005238114; Yokohama). Page numbers refer to translation pages.
As to Claims 3-4, D2 teaches a sealing arrangement with lubrication oil pressure in the self-aligning bearing 29 and the cavity A is about 4 MPa for effective sealing (Page 7, paragraph seven). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the oil pressure in D1 
[claim 3] between atmospheric and about 1.0 bar above atmospheric 
[claim 4] between about 0.1 bar and about 0.8 bar
as taught by D2 since the claimed invention is merely a combination of known elements (such as adjusting lubricating oil pressure to suit the intended environment), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

 As to Claim 5, D1 discloses the seal assembly of claim 4, wherein the inner seal carrier (3) has at least one oil hole (5) for filling oil and/or purging air from the cavity between the seals (26) in the inner seal carrier (Figures 3 and 5).  

As to Claim 6, D1 discloses the seal assembly of claim 5, wherein the at least one oil hole is sealed by at least one corresponding sealing means (the plug above 40 in Figure 13 defines the sealing means).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2015-0345643; Hoehle) and D2 (JP 2005238114; Yokohama) in view of D3 (US 3,717,392; Ennis).
As to Claim 7, D1 discloses the seal assembly of claim 6, wherein the at least one sealing means (the plug above 40 in Figure 13 defines the sealing means) includes a respective valve that retains pressure within the cavity and openable when pressure is applied externally to apply oil into the cavity or replenish oil into the cavity.  
Ennis teaches a bearing seal assembly with a valve means to regulate the fluid pressure for the intended environment (Col.1, L29-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a valve in the sealing means of D1 such that the valve retains pressure within the cavity and openable when pressure is applied externally to apply oil into the cavity or replenish oil into the cavity, as taught by D3 since the claimed invention is merely a combination of known elements (such as having a valve), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

Allowable Subject Matter
Claims 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675